Exhibit 10.6
 
Corporate Copy 5
Optionee Copy 5
Attorney Copy

 
VISTAGEN THERAPEUTICS, INC.
 
2008 STOCK INCENTIVE PLAN
 
NOTICE OF STOCK OPTION AWARD
 
Grantee’s Name and Address:
«Name»
 
«Full_Address»

 
You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the VistaGen Therapeutics, Inc. 2008 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Stock Option Award Agreement (the
“Option Agreement”) attached hereto, as follows.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.
 
Award Number
«ID_No»
Date of Award
«Date_of_Grant»
Vesting Commencement Date
«Vesting_Start_Date»
Exercise Price per Share
«Exercise_Price»
Total Number of Shares Subject
 
to the Option (the “Shares”)
«Shares»
Total Exercise Price
«Total_price»
Type of Option:
«Grant_Type»
Expiration Date:
«Date_of_Expiration»
Post-Termination Exercise Period:
Three (3) Months

Vesting Schedule:
 
Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:
 
«Vesting_Type»
 
During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months.  Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity.  The Vesting Schedule of the Option shall be extended by the
length of the suspension.
 
In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

 
-1-

--------------------------------------------------------------------------------

 

In the event of the Grantee’s change in status from Employee to Consultant or
from an Employee whose customary employment is 20 hours or more per week to an
Employee whose customary employment is fewer than 20 hours per week, vesting of
the Option shall continue only to the extent determined by the Administrator as
of such change in status.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
 
VistaGen Therapeutics, Inc.
a California corporation


By:                                                                      
Title:                                                                      


THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.
 
The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.  The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 18 of the Option Agreement.  The Grantee further agrees
to the venue selection in accordance with Section 19 of the Option
Agreement.  The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.
 
Dated:
______________________                                                                                                                                        Signed:
«Name», Grantee
 

 
-2-

--------------------------------------------------------------------------------

 
 
Award Number:  «ID_No»
VISTAGEN THERAPEUTICS, INC.
 
2008 STOCK INCENTIVE PLAN
 
STOCK OPTION AWARD AGREEMENT
 
1. Grant of Option.  VistaGen Therapeutics, Inc., a California corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Stock Option Award (the “Notice”), an option (the “Option”) to purchase the
Total Number of Shares of Common Stock subject to the Option (the “Shares”) set
forth in the Notice, at the Exercise Price per Share set forth in the Notice
(the “Exercise Price”) subject to the terms and provisions of the Notice, this
Stock Option Award Agreement (the “Option Agreement”) and the Company’s
2008  Stock Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement.
 
If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the
Code.  However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded.  The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company).  For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.
 
2. Exercise of Option.
 
(a) Right to Exercise.  The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement.  The Option shall
be subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control.  The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator.  In no event shall the Company issue
fractional Shares.
 
(b) Method of Exercise.  The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price.  The Option shall be
deemed to be exercised upon receipt by the Company of such notice accompanied by
the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 4(d), below.

 
-3-

--------------------------------------------------------------------------------

 

(c) Taxes.  No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares.  Upon exercise of the Option, the Company or the Grantee’s employer may
offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax withholding obligations.  Furthermore, in the
event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.
 
3. Grantee’s Representations.  The Grantee understands that neither the Option
nor the Shares exercisable pursuant to the Option have been registered under the
Securities Act of 1933, as amended or any United States securities laws.  In the
event the Shares purchasable pursuant to the exercise of the Option have not
been registered under the Securities Act of 1933, as amended, at the time the
Option is exercised, the Grantee shall, if requested by the Company,
concurrently with the exercise of all or any portion of the Option, deliver to
the Company his or her Investment Representation Statement in the form attached
hereto as Exhibit B.
 
4. Method of Payment.  Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law:
 
(a) cash;
 
(b) check;
 
(c) if the exercise occurs on or after the Registration Date, surrender of
Shares held for the requisite period, if any, necessary to avoid a charge to the
Company’s earnings for financial reporting purposes, or delivery of a properly
executed form of attestation of ownership of Shares as the Administrator may
require which have a Fair Market Value on the date of surrender or attestation
equal to the aggregate Exercise Price of the Shares as to which the Option is
being exercised; or
 
(d) if the exercise occurs on or after the Registration Date, payment through a
broker-dealer sale and remittance procedure pursuant to which the Grantee (i)
shall provide written instructions to a Company-designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate exercise price payable for
the purchased Shares and (ii) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction.
 
5. Restrictions on Exercise.  The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.  In addition, the Option may not be exercised until such
time as the Plan has been approved by the shareholders of the Company.  If the
exercise of the Option within the applicable time periods set forth in
Section 6, 7 and 8 of this Option Agreement is prevented by the provisions of
this Section 5, the Option shall remain exercisable until one (1) month after
the date the Grantee is notified by the Company that the Option is exercisable,
but in any event no later than the Expiration Date set forth in the Notice.

 
-4-

--------------------------------------------------------------------------------

 

6. Termination or Change of Continuous Service.  In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, but only
during the Post-Termination Exercise Period, exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”).  The
Post-Termination Exercise Period shall commence on the Termination Date.  In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”).  In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the
Notice.  In the event of the Grantee’s change in status from Employee, Director
or Consultant to any other status of Employee, Director or Consultant, the
Option shall remain in effect and the Option shall continue to vest in
accordance with the Vesting Schedule set forth in the Notice; provided, however,
with respect to any Incentive Stock Option that shall remain in effect after a
change in status from Employee to Director or Consultant, such Incentive Stock
Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following such change in status.  Except as provided in Sections 7 and 8
below, to the extent that the Option was unvested on the Termination Date, or if
the Grantee does not exercise the vested portion of the Option within the
Post-Termination Exercise Period, the Option shall terminate.
 
7. Disability of Grantee.  In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date; provided, however, that if such Disability is
not a “disability” as such term is defined in Section 22(e)(3) of the Code and
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the Termination Date.  To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall
terminate.  Section 22(e)(3) of the Code provides that an individual is
permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.
 
8. Death of Grantee.  In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 9 may exercise the portion of the Option that was
vested at the date of termination within twelve (12) months commencing on the
date of death (but in no event later than the Expiration Date).  To the extent
that the Option was unvested on the date of death, or if the vested portion of
the Option is not exercised within the time specified herein, the Option shall
terminate.
 
9. Transferability of Option.  The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee.  The Option, if a Non-Qualified Stock Option, may not be transferred in
any manner other than by will or by the laws of descent and distribution;
provided, however, that a Non-Qualified Stock Option may be transferred during
the lifetime of the Grantee by gift or pursuant to a domestic relations order to
members of the Grantee’s Immediate Family to the extent and in the manner
determined by the Administrator.  Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Incentive Stock Option or
Non-Qualified Stock Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator.  Following the death of the
Grantee, the Option, to the extent provided in Section 8, may be exercised
(a) by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution.  The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

 
-5-

--------------------------------------------------------------------------------

 

10. Term of Option.  The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided
herein.  After the Expiration Date or such earlier date, the Option shall be of
no further force or effect and may not be exercised.
 
11. Company’s Right of First Refusal.
 
(a) Transfer Notice.  Neither the Grantee nor a transferee (either being
sometimes referred to herein as the “Holder”) shall sell, hypothecate, encumber
or otherwise transfer any Shares or any right or interest therein without first
complying with the provisions of this Section 11 or obtaining the prior written
consent of the Company and provided further that such Shares are “Mature Shares”
(which means that the Shares have been held by the Holder (and any successor
Holder) for the requisite period, if any, necessary to avoid a charge to the
Company’s earnings for financial reporting purposes).  In the event the Holder
desires to accept a bona fide third-party offer for any or all of the Shares,
the Holder shall provide the Company with written notice (the “Transfer Notice”)
of:
 
(i) The Holder’s intention to transfer;
 
(ii) The name of the proposed transferee;
 
(iii) The number of Shares to be transferred; and
 
(iv) The proposed transfer price or value and terms thereof.
 
If the Holder proposes to transfer any Shares to more than one transferee, the
Holder shall provide a separate Transfer Notice for the proposed transfer to
each transferee.  The Transfer Notice shall be signed by both the Holder and the
proposed transferee and must constitute a binding commitment of the Holder and
the proposed transferee for the transfer of the Shares to the proposed
transferee subject to the terms and conditions of this Option Agreement.
 
(b) Bona Fide Transfer.  If the Company determines that the information provided
by the Holder in the Transfer Notice is insufficient to establish the bona fide
nature of a proposed voluntary transfer, the Company shall give the Holder
written notice of the Holder’s failure to comply with the procedure described in
this Section 11, and the Holder shall have no right to transfer the Shares
without first complying with the procedure described in this Section 11.  The
Holder shall not be permitted to transfer the Shares if the proposed transfer is
not bona fide.
 
(c) First Refusal Exercise Notice.  The Company shall have the right to purchase
(the “Right of First Refusal”) all but not less than all, of the Shares which
are described in the Transfer Notice (the “Offered Shares”).  The Offered Shares
shall be repurchased at (i) the per share price or value and in accordance with
the terms stated in the Transfer Notice (subject to Section 11(d) below) or
(ii) the Fair Market Value of the Shares on the date on which the purchase is to
be effected if no consideration is paid pursuant to the terms stated in the
Transfer Notice, which Right of First Refusal shall be exercised by written
notice (the “First Refusal Exercise Notice”) to the Holder at any time within
thirty (30) days after receipt of the Transfer Notice (the “Option Period”).
 
(d) Payment Terms.  The Company shall consummate the purchase of the Offered
Shares on the terms set forth in the Transfer Notice within sixty (60) days
after delivery of the First Refusal Exercise Notice; provided, however, that in
the event the Transfer Notice provides for the payment for the Offered Shares
other than in cash, the Company and/or its assigns shall have the right to pay
for the Offered Shares by the discounted cash equivalent of the consideration
described in the Transfer Notice as reasonably determined by the
Administrator.  Upon payment for the Offered Shares to the Holder or into escrow
for the benefit of the Holder, the Company or its assigns shall become the legal
and beneficial owner of the Offered Shares and all rights and interest therein
or related thereto, and the Company shall have the right to transfer the Offered
Shares to its own name or its assigns without further action by the Holder.

 
-6-

--------------------------------------------------------------------------------

 

(e) Assignment.  Whenever the Company shall have the right to purchase Shares
under this Right of First Refusal, the Company may designate and assign one or
more employees, officers, directors or shareholders of the Company or other
persons or organizations, to exercise all or a part of the Company’s Right of
First Refusal.
 
(f) Non-Exercise.  If the Company and/or its assigns do not collectively elect
to exercise the Right of First Refusal within the Option Period or such earlier
time if the Company and/or its assigns notifies the Holder that it will not
exercise the Right of First Refusal, then the Holder may transfer the Shares
upon the terms and conditions stated in the Transfer Notice, provided that:
 
(i) The transfer is made within forty-five (45) days of the earlier of (A) the
date the Company and/or its assigns notify the Holder that the Right of First
Refusal will not be exercised or (B) the expiration of the Option Period; and
 
(ii) The transferee agrees in writing that such Shares shall be held subject to
the provisions of this Option Agreement.
 
The Company shall have the right to demand further assurances from the Holder
and the transferee (in a form satisfactory to the Company) that the transfer of
the Offered Shares was actually carried out on the terms and conditions
described in the Transfer Notice.  No Offered Shares shall be transferred on the
books of the Company until the Company has received such assurances, if so
demanded, and has approved the proposed transfer as bona fide.
 
(g) Expiration of Transfer Period.  Following such 45-day period, no transfer of
the Offered Shares and no change in the terms of the transfer as stated in the
Transfer Notice (including the name of the proposed transferee) shall be
permitted without a new written Transfer Notice prepared and submitted in
accordance with the requirements of this Right of First Refusal.
 
(h) Termination of Right of First Refusal.  The provisions of this Right of
First Refusal shall terminate as to all Shares upon the Registration Date.
 
(i) Additional Shares or Substituted Securities.  In the event of any
transaction described in Sections 10 or 11 of the Plan, any new, substituted or
additional securities or other property which is by reason of any such
transaction distributed with respect to the Shares shall be immediately subject
to the Right of First Refusal, but only to the extent the Shares are at the time
covered by such right.
 
12. Stop-Transfer Notices.  In order to ensure compliance with the restrictions
on transfer set forth in this Option Agreement, the Notice or the Plan, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.
 
13. Refusal to Transfer.  The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Option Agreement or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.
 
14. Tax Consequences.
 
(a) The Grantee may incur tax liability as a result of the Grantee’s purchase or
disposition of the Shares.  THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
 
 
-7-

--------------------------------------------------------------------------------

 

(b) Notwithstanding the Company’s good faith determination of the Fair Market
Value of the Company’s Common Stock for purposes of determining the Exercise
Price Per Share of the Option as set forth in the Notice, the taxing authorities
may assert that the Fair Market Value of the Common Stock on the Date of Award
was greater than the Exercise Price Per Share.  If designated in the Notice as
an Incentive Stock Option, the Option may fail to qualify as an Incentive Stock
Option if the Exercise Price Per Share of the Option is less than the Fair
Market Value of the Common Stock on the Date of Award.  In addition, under
Section 409A of the Code, if the Exercise Price Per Share of the Option is less
than the Fair Market Value of the Common Stock on the Date of Award, the Option
may be treated as a form of deferred compensation and the Grantee may be subject
to an acceleration of income recognition, an additional 20% tax, plus interest
and possible penalties.  The Company makes no representation that the Option
will comply with Section 409A of the Code and makes no undertaking to prevent
Section 409A of the Code from applying to the Option or to mitigate its effects
on any deferrals or payments made in respect of the Option.  The Grantee is
encouraged to consult a tax adviser regarding the potential impact of
Section 409A of the Code.
 
15. Lock-Up Agreement.
 
(a) Agreement.  The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock (the “Lead Underwriter”),
hereby irrevocably agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any interest in any Common Stock or
any securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in such
public offering or acquired on the public market after such offering) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act of 1933, as amended, or such shorter or
longer period of time as the Lead Underwriter shall specify.  The Grantee
further agrees to sign such documents as may be requested by the Lead
Underwriter to effect the foregoing and agrees that the Company may impose
stop-transfer instructions with respect to such Common Stock subject to the
lock-up period until the end of such period.  The Company and the Grantee
acknowledge that each Lead Underwriter of a public offering of the Company’s
stock, during the period of such offering and for the lock-up period thereafter,
is an intended beneficiary of this Section 15.
 
(b) No Amendment Without Consent of Underwriter.  During the period from
identification of a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 15(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 15 may not be amended or waived except with the
consent of the Lead Underwriter.
 
16. Entire Agreement: Governing Law.  The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.  The Notice, the Plan and this Option Agreement are to be construed
in accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  Should any provision of the
Notice, the Plan or this Option Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
17. Construction.  The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
 
-8-

--------------------------------------------------------------------------------

 

18. Administration and Interpretation.  Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
19. Venue.  The Company, the Grantee, and the Grantee’s assignees pursuant to
Section 9 (the “parties”) agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Option Agreement shall be brought
in the United States District Court for the Northern District of California (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a California state court in the County of Santa Clara) and that the parties
shall submit to the jurisdiction of such court.  The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such
court.  If any one or more provisions of this Section 19 shall for any reason be
held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.
 
20. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
21. Confidentiality.  To the extent required by Applicable Law, the Company
shall provide to the Grantee, during the period the Option is outstanding,
copies of financial statements of the Company at least annually.  The Grantee
understands and agrees that such financial statements are confidential and shall
not be disclosed by the Grantee, to any entity or person, for any reason, at any
time, without the prior written consent of the Company, unless required by
law.  If disclosure of such financial statements is required by law, whether
through subpoena, request for production, deposition, or otherwise, the Grantee
promptly shall provide written notice to Company, including copies of the
subpoena, request for production, deposition, or otherwise, within five (5)
business days of their receipt by the Grantee and prior to any disclosure so as
to provide Company an opportunity to move to quash or otherwise to oppose the
disclosure.  Notwithstanding the foregoing, the Grantee may disclose the terms
of such financial statements to his or her spouse or domestic partner, and for
legitimate business reasons, to legal, financial, and tax advisors.
 
END OF AGREEMENT 
 

 
-9-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
VISTAGEN THERAPEUTICS, INC.
 
2008 STOCK INCENTIVE PLAN
 
EXERCISE NOTICE
 
VistaGen Therapeutics, Inc.
384 Oyster Point Blvd., Suite 8
South San Francisco, CA 94040
Attention: Secretary
 
1. Effective as of today, ________________, the undersigned «Name» (the
“Grantee”) hereby elects to exercise the Grantee’s option to purchase
_________________ shares of the Common Stock (the “Shares”) of VistaGen
Therapeutics, Inc., (the “Company”) under and pursuant to the Company’s 2008
Stock Incentive Plan, as amended from time to time (the “Plan”) and the
«Grant_Type» Stock Option Award Agreement (the “Option Agreement”) and Notice of
Stock Option Award number «ID_No» (the “Notice”) dated «Date_of_Grant».  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Exercise Notice.
 
2. Representations of the Grantee.  The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.
 
3. Rights as Shareholder.  Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.
 
The Grantee shall enjoy rights as a shareholder until such time as the Grantee
disposes of the Shares or the Company and/or its assignee(s) exercises the Right
of First Refusal.  Upon such exercise, the Grantee shall have no further rights
as a holder of the Shares so purchased except the right to receive payment for
the Shares so purchased in accordance with the provisions of the Option
Agreement, and the Grantee shall forthwith cause the certificate(s) evidencing
the Shares so purchased to be surrendered to the Company for transfer or
cancellation.
 
4. Delivery of Payment.  The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) of the Option Agreement.
 
5. Tax Consultation.  The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares.  The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

 
-10-

--------------------------------------------------------------------------------

 

6. Taxes.  The Grantee agrees to satisfy all applicable federal, state and local
income and employment tax withholding obligations and herewith delivers to the
Company the full amount of such obligations or has made arrangements acceptable
to the Company to satisfy such obligations.  In the case of an Incentive Stock
Option, the Grantee also agrees, as partial consideration for the designation of
the Option as an Incentive Stock Option, to notify the Company in writing within
thirty (30) days of any disposition of any shares acquired by exercise of the
Option if such disposition occurs within two (2) years from the Date of Award or
within one (1) year from the date the Shares were transferred to the Grantee.
 
7. Restrictive Legends.  The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FIRST REFUSAL HELD BY THE ISSUER OR ITS ASSIGNEE(S)
AS SET FORTH IN THE OPTION AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER
OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER.  SUCH TRANSFER RESTRICTIONS AND THE RIGHT OF FIRST REFUSAL ARE BINDING
ON TRANSFEREES OF THESE SHARES.
 
8. Successors and Assigns.  The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assigns.
 
9. Construction.  The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
10. Administration and Interpretation.  The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
11. Governing Law; Severability.  This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  Should any provision of
this Exercise Notice be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 
-11-

--------------------------------------------------------------------------------

 

12. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
 
13. Further Instruments.  The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.
 
14.  
Entire Agreement.  The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.

 
Submitted by:
Accepted by:
«NAME»
VISTAGEN THERAPEUTICS, INC.
 
By:                                                                            
(Signature)
Title:                                                                            
Address:
Address:
________________________________
________________________________
384 Oyster Point Blvd Suite 8,
South San Francisco, CA 94080-1967

 
 
-12-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
VISTAGEN THERAPEUTICS, INC.
 
2008 STOCK INCENTIVE PLAN
 
INVESTMENT REPRESENTATION STATEMENT
 
GRANTEE:                                                   «NAME»
 
COMPANY:                                                   VISTAGEN
THERAPEUTICS, INC.
 
SECURITY:                                                   COMMON STOCK
 
AMOUNT:                                                   $_________________________
 
SHARES:                                                   __________________________
 
DATE:                                                   __________________________
 
 
In connection with the purchase of the above-listed Securities, the undersigned
Grantee represents to the Company the following:
 
Grantee is aware of the Company’s business affairs and financial condition and
has acquired In connection with the purchase of the above-listed Securities, the
undersigned Grantee represents to the Company the following:
 
(a) Grantee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities.  Grantee is acquiring
these Securities for investment for Grantee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).
 
(b) Grantee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein.  Grantee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is
available.  Grantee further acknowledges and understands that the Company is
under no obligation to register the Securities.  Grantee understands that the
certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.
 
(c) Grantee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions.  Rule 701 provides that if the issuer qualifies under Rule 701 at
the time of the grant of the Option to the Grantee, the exercise will be exempt
from registration under the Securities Act.  In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, ninety (90) days thereafter (or such longer period as any
market stand-off agreement may require) the Securities exempt under Rule 701 may
be resold, except in the case of affiliates, such Securities may be resold
subject to the satisfaction of the applicable conditions specified by Rule 144,
including: (1) the availability of certain public information about the Company,
(2) the amount of Securities being sold during any three month period not
exceeding specified limitations, (3) the resale being made in an unsolicited
“broker’s transaction,” in transactions directly with a “market maker” or
“riskless principal transactions” (as said terms are defined under the
Securities Exchange Act of 1934) and (4) the timely filing of a Form 144, if
applicable.

 
-13-

--------------------------------------------------------------------------------

 

In the event that the Company does not qualify under Rule 701 at the time of the
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which may require: the
availability of current public information about the Company; the resale to
occur more than a specified period after the purchase and full payment (within
the meaning of Rule 144) for the Securities; and, in the case of the sale of
Securities by an affiliate, the satisfaction of the conditions set forth in
sections (2), (3) and (4) of the paragraph immediately above.
 
(d) Grantee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.  Grantee understands that no assurances can be given that any
such other registration exemption will be available in such event.
 
Grantee represents that Grantee is a resident of the State of
_________________________.


Signature of Grantee:
 


«Name»


Date:   _________________________________

